In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00157-CR
        ______________________________


       RAYMOND KEITH WALLS, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 102nd Judicial District Court
              Red River County, Texas
              Trial Court No. CR01624




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                    MEMORANDUM OPINION

        Raymond Keith Walls appeals from his conviction for assault. See TEX. PENAL CODE

ANN. § 22.01(a), (b)(2)(B) (West 2011). Walls’ attorney on appeal has filed a brief which

discusses the record and reviews the proceedings in detail, providing possible issues, but

explaining why they cannot succeed. Counsel has thus provided a professional evaluation of the

record demonstrating why, in effect, there are no arguable grounds to be advanced. This meets

the requirements of Anders v. California, 386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503

(Tex. Crim. App. 1981); and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

        Counsel mailed a copy of the brief and a letter to Walls on November 16, 2011, informing

Walls of his right to file a pro se response and his right to review the record of the trial proceedings

in doing so. Walls’ brief was due to be filed in this Court on December 16, 2011. As of this date,

no brief has been filed and no request for extension has been made. Counsel has also filed a

motion with this Court seeking to withdraw as counsel in this appeal.

        We have determined that this appeal is wholly frivolous.             We have independently

reviewed the clerk’s record and the reporter’s record, and find no genuinely arguable issue. See

Halbert v. Michigan, 545 U.S. 605, 623 (2005). We, therefore, agree with counsel’s assessment

that no arguable issues support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.

Crim. App. 2005).




                                                   2
         We take note, though, of an inaccuracy in the trial court’s judgment.                   The judgment states

Walls pled ―true‖ to the two enhancement paragraphs, where in fact he pled ―not true.‖ We

amend the judgment to reflect Walls’ pleas.1

         As amended, we affirm the trial court’s judgment.2


                                                                 Jack Carter
                                                                 Justice

Date Submitted:             January 30, 2012
Date Decided:               January 31, 2012

Do Not Publish




1
 Appellate courts have the authority to reform the judgment to make the record speak the truth when the matter has
been called to its attention by any source. French v. State, 830 S.W.2d 607 (Tex. Crim. App. 1992). In Asberry v.
State, 813 S.W.2d 526 (Tex. App.—Dallas 1991, pet. ref'd), the court noted that the authority of the appellate court to
reform incorrect judgments is not dependent on request of any party and that the appellate court may act sua sponte.
The Texas Rules of Appellate Procedure provide direct authority for this Court to modify the judgment of the trial
court. TEX. R. APP. P. 43.2(b).
2
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel's request to
withdraw from further representation of appellant in this case. No substitute counsel will be appointed. Should
appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must either retain
an attorney to file a petition for discretionary review or appellant must file a pro se petition for discretionary review.
Any petition for discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing or for en banc reconsideration was overruled by this Court. See TEX. R. APP. P. 68.2.
Any petition for discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals. See TEX. R.
APP. P. 68.3 (amended by the Texas Court of Criminal Appeals Misc. Docket No. 11-104, effective Sept. 1, 2011).
Any petition for discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                            3